      Case: 4:18-mj-01467-JMB Doc. #: 15 Filed: 11/01/18 Page: 1 of 2 PageID #: 31




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )       No. 4:18-MJ-01467-JMB
v.                                                  )
                                                    )
DALIA AHMED,                                        )
                                                    )
                      Defendant.                    )


       DEFENDANT’S MOTION TO MODIFY CONDITIONS OF PRE-TRIAL RELEASE

       COMES NOW Defendant, Dalia Ahmed, by and through her undersigned attorney, and for her

Motion to Modify the Conditions of her Pre-Trial Release, states as follows:

       1. The Defendant was released on bond on October 31, 2018 with certain conditions.

       2. One of the conditions requires that Defendant adhere to a 6:00 p.m. curfew each evening.

       3. Defendant is currently in her last year of school at St. Louis Community College.

       4. Defendant is currently enrolled in a course that is scheduled on Monday evenings from 6:00

p.m. to 10 p.m.

       5. Accordingly, with the current curfew condition imposed, Defendant will be unable to attend

class on Monday evenings.

       WHEREFORE, Defendant prays that this Court grant Defendant’s to Motion to Modify the

Conditions of her Pre-trial Release, specifically that the curfew condition be modified to 6:00 a.m through

11:00 p.m. on Mondays and for any further relief deemed necessary and just.




                                                     1
      Case: 4:18-mj-01467-JMB Doc. #: 15 Filed: 11/01/18 Page: 2 of 2 PageID #: 32




                                                        Respectfully Submitted,

                                        THE LAW OFFICES OF SHELBY M. COWLEY


                                             By:     /s/ Shelby M. Cowley
                                                     Shelby M. Cowley, No. 62819MO
                                                     Attorney for Defendant
                                                     10024 Office Center Avenue, Suite 202
                                                     St. Louis, MO 63128
                                                     Telephone: (314) 241-0999
                                                     Facsimile: (314) 297-0939
                                                     E-Mail: smc@laramorelaw.com

                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 1, 2018, the foregoing motion was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
parties/attorneys of record.

                                                             /s/ Shelby M. Cowley




                                                    2
